Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

AMENDMENT AGREEMENT dated as of September 7, 2010 among PECO ENERGY COMPANY, a
Pennsylvania corporation (the “Seller”), VICTORY RECEIVABLES CORPORATION, a
Delaware corporation (“Victory”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH as agent (the “Agent”).

Preliminary Statements. (1) The Seller, Victory and the Agent are parties to a
Trade Receivables Purchase and Sale Agreement dated as of December 20, 1988, as
amended and restated as of November 14, 1995, as of January 1, 1999, as of
November 14, 2000, as of November 14, 2005, as further amended and restated as
of September 19, 2008 and amended as of September 17, 2009 (the “Agreement”;
capitalized terms not otherwise defined herein shall have the meanings
attributed to them in the Agreement) relating to certain Eligible Assets sold by
the Seller and acquired by Victory; and

(2) The Seller, the Investor, the Owners and the Agent, as agent for the
Investor and the Owners, desire to amend the Agreement;

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Amendments to Agreement. (a) Section 1.01 of the Agreement is amended
by deleting clause (a) of the definition of “Facility Termination Date” in its
entirety and replacing it with the following:

“(a) September 6, 2011”.

SECTION 2. Conditions Precedent. The terms and provisions of this Amendment
Agreement shall become effective upon the execution and delivery of
five (5) counterparts of each of (i) this Amendment Agreement and (ii) a new Fee
Letter by the parties hereto and thereto, in each case in form and substance
satisfactory to the Agent.

SECTION 3. Confirmation of Agreement. Except as herein expressly amended, the
Agreement is ratified and confirmed in all respects and shall remain in full
force and effect in accordance with its terms. Each reference in the Agreement
to “this Agreement” shall mean the Agreement as amended by this Amendment
Agreement, and as hereinafter amended or restated.

SECTION 4. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE OWNERS IN THE
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 5. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment Agreement.

SECTION 6. Seller’s Representations and Warranties. The Seller represents and
warrants that this Amendment Agreement has been duly authorized, executed and
delivered by the Seller pursuant to its corporate powers and constitutes the
legal, valid and binding obligation of the Seller.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

PECO ENERGY COMPANY By:  

Phillip S. Barnett

  Name:   Phillip S. Barnett   Title:   Senior Vice President and Chief
Financial Officer VICTORY RECEIVABLES CORPORATION By:  

Frank B. Bilotta

  Name:  

Frank B. Bilotta

  Title:   President THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   NEW YORK BRANCH,
as Agent By:  

Aditya Reddy

  Name:   Aditya Reddy   Title:   Senior Vice President

 

3